FILED
                            NOT FOR PUBLICATION                             MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10212

               Plaintiff - Appellee,             D.C. No. 4:10-cr-02407-RCC

  v.
                                                 MEMORANDUM *
MIGUEL ANGEL GARCIA-
AMESQUITA, a.k.a. Juan Tomas Arias-
Rivas, a.k.a. Miguel Angel Garcia-
Amesguita,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Miguel Angel Garcia-Amesquita appeals from his guilty-plea conviction and

18-month sentence for re-entry after deportation, in violation of 8 U.S.C. § 1326.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia-Amesquita’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    11-10212